DETAILED ACTION
Application Summary
The examiner acknowledges receipt of arguments and amendments submitted 10/24/2022. Claims 1 and 4 are amended. Claims 2-3, 5-7, and 12 are cancelled. Claims 8-11 are withdrawn. Claims 1 and 4 are presently pending for examination.

Specification
The amendment filed 10/24/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the network using unsynchronized TDMA together with synchronized TDMA. This subject matter is found in claims 1 and 4. For the purpose of examination, the priority date of this subject matter will be considered to be 10/24/2022, the date on which the claims with the new matter were submitted.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Rosenstein et al. (WO 2016/187254), hereinafter Rosenstein, in view of Nurmikko et al. (US Patent Application Publication 2020/0367749), hereinafter Nurmikko, further in view of Mann (US Patent No. 5,948,006), hereinafter Mann.

Regarding claim 1, Rosenstein discloses a system comprising: a distributed sensor system (Rosenstein, ¶[0087], active electronic chiplets are the sensors, for use in brain sensing/stimulation as a distributed network) of complementary metal-oxidesemiconductor (CMOS) untethered microelectronic chiplets (Rosenstein, ¶[0040], chiplets may be CMOS) forming a network of individual neural interfacing nodes in a cortex for active neural recording and electrical microstimulation (Rosenstein, ¶[0036], ¶[0024], it is contemplated to implant populations of untethered microelectronic chiplets as a network of individual nodes for active neural recording and electrical microstimulation; ¶[0026], the chiplets are in the brain, including specific layers of the cortex, ¶[0040], the chiplets are ASIC chips that may be CMOS chips). Rosenstein teaches that the system uses synchronized TDMA-based communications leveraging in-built device IDs (Rosenstein, ¶[0066], TDMA with in-built device IDs; ¶[0067], the communications are synchronized). Rosenstein does not teach whether the TDMA-based communications are unsynchronized. Nurmikko teaches that TDMA communications of chiplets may be unsynchronized, in parallel with synchronized communications, because it provides an effective way to rapidly test small networks with fewer than 100 nodes (Nurmikko, ¶[0025]). Rosenstein teaches that each of the microelectronic chiplets comprising a single planar microchiplet (Rosenstein, ¶[0092], the chiplets are planar) integrating a dedicated radio frequency (RF) micro-antenna (Rosenstein, ¶[0025], the chiplets can use microscale antennas; Fig. 3, ¶[0040] schematic 340 depicts how the neural recording electrode and RF antenna terminal can be placed on a chiplet), an analog front-end circuit (Rosenstein, ¶[0041], Fig. 3, an analog functional block 300c), a networking circuit (Rosenstein, ¶[0025], RF telecommunication strategies for communication with the ensemble of chiplets; ¶[0044], Chiplets can also transmit their sensed data to an external transceiver via backscatter modulation) and backscatter circuit (Rosenstein, ¶[0041], Fig. 3, backscatter modulator 303). Rosenstein teaches external electronics to enable wireless powering of the microelectronic chiplets, real-time read-out of neural data (Rosenstein, ¶[0025], receiving electronics enable real-time read-out of neural activity via modulated backscattered RF radiation from braindrops ensembles on a timescale of less than 1 ms), and write-in of neural modulation (Rosenstein, ¶[0026], read-out capability for targeted neural circuit information as well as imposing patterned micro-stimulation ("write-in") on these circuits). Rosenstein does not teach that a skin patch comprises external electronics to accomplish this. Mann teaches transcutaneous transmission patches (Mann, Abstract), including a skin patch, the skin patch comprising the external electronics (Mann, col. 4 lines 25-31, the transcutaneous transmission patch of the present invention provides a self-contained device including a power source, electronic control circuitry, and transmission coil that is compatible with many types of implanted devices, e.g., microstimulators, tissue stimulators, sensors, pumps, and the like. The transcutaneous transmission patch is self-adhering to the skin). It would have been obvious to one having ordinary skill in the art to modify Rosenstein with the teaching of Mann for the purpose of using an external device that is easy to apply and remove, unobtrusive, can be made in variety of colors or shapes, is disposable and inexpensive and that may also be recycled and reused (Mann, col 4, lines 31-35).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Rosenstein, in view of Nurmikko and Mann, further in view of Perryman et al. (US Patent Application Publication 2013/0079849), hereinafter Perryman.
Regarding claim 4, Rosenstein teaches a system comprising: a distributed sensor system (Rosenstein, ¶[0087], implanted microscale "points" of physiological sensing and stimulation) of CMOS neurograins (Rosenstein, ¶[0026], microscale electronic chiplets 104 ("braindrops"); ¶[0040], the braindrops are ASIC circuits with CMOS architecture) that provide a high density network of autonomous implantable neural sensors (Rosenstein, ¶[0082], a value of D=5mm [distance between chiplets/neurobrains/braindrops] and R= 1 mm [radius] can provide the best result for high density of chiplets; ¶[0024], untethered microelectronic chiplets as a network of individual nodes for active neural recording and electrical microstimulation). Rosenstein teaches that each of the microelectronic chiplets comprising a single planar microchiplet (Rosenstein, ¶[0092], the chiplets are planar) integrating a dedicated radio frequency (RF) micro-antenna (Rosenstein, ¶[0025], the chiplets can use microscale antennas; Fig. 3, ¶[0040] schematic 340 depicts how the neural recording electrode and RF antenna terminal can be placed on a chiplet), an analog front-end circuit (Rosenstein, ¶[0041], Fig. 3, an analog functional block 300c), a networking circuit (Rosenstein, ¶[0025], RF telecommunication strategies for communication with the ensemble of chiplets; ¶[0044], Chiplets can also transmit their sensed data to an external transceiver via backscatter modulation) and backscatter circuit (Rosenstein, ¶[0041], Fig. 3, backscatter modulator 303). Rosenstein teaches that each of the CMOS neurograins is powered by inductive coupling with an antenna contained in an external component (Rosenstein, ¶[0056], the system is capable of inductively powering neural devices using electromagnetic energy transmitted transcutaneously from an antenna external to the subject's body to the neural devices implanted in the subject's body). Rosenstein does not teach that the external component is an epidermal skinpatch or that it is a stacked antenna system with a relay coil. Mann teaches a system for communicating with internal components wherein the external component is an epidermal skinpatch (Mann, col. 4 lines 25-31, the transcutaneous transmission patch of the present invention provides a self-contained device including a power source, electronic control circuitry, and transmission coil that is compatible with many types of implanted devices, e.g., microstimulators, tissue stimulators, sensors, pumps, and the like). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Rosenstein with the teaching of Mann for the purpose of using an external device that is easy to apply and remove, unobtrusive, can be made in variety of colors or shapes, is disposable and inexpensive and that may also be recycled and reused (Mann, col 4, lines 31-35). Perryman teaches a skin patch containing antennas for communication with implanted devices (Perryman, ¶[0079], the antenna relay module may be placed in an adhesive surface for connection to the body), utilizing a stacked antenna system with a relay coil (Perryman, ¶[0005], relay module has layered antennas; ¶[0002], the antennas may be coils). It would have been obvious to one having ordinary skill in the art to use such a system with the modified Rosenstein invention in order to relay RF signals while minimizing interference and obstruction to the data transmission. Rosenstein teaches that the system uses synchronized TDMA-based communications leveraging in-built device IDs (Rosenstein, ¶[0066], TDMA with in-built device IDs; ¶[0067], the communications are synchronized). Rosenstein does not teach whether the TDMA-based communications are unsynchronized. Nurmikko teaches that TDMA communications of chiplets may be unsynchronized, in parallel with synchronized communications, because it provides an effective way to rapidly test small networks with fewer than 100 nodes (Nurmikko, ¶[0025]).

Response to Arguments
Applicant's arguments filed 10/24/2022 have been fully considered but they are not persuasive. With regard to the applicant’s argument that Rosenstein does not teach CMOS chips, Rosenstein clearly teaches CMOS chips, as cited in the references above. With regard to the synchronized and unsynchronized TDMA leveraging, this is new matter, and the examiner has further added an additional reference that teaches this new limitation.
With regard to the applicant’s argument In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the applicant’s claimed invention is bidirectional and Rosenstein only describes a unidirectional configuration) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
With regard to the applicant’s argument that Rosenstein does not describe a single planar chiplet, the examiner has included additional citations from the Rosenstein reference regarding the planar nature of Rosenstein’s invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M Piateski whose telephone number is (571)270-7429. The examiner can normally be reached 9 AM - 5 PM, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Erin M Piateski/Primary Examiner, Art Unit 3792